 



Exhibit 10.19
EXECUTION COPY
TISHMAN SPEYER ARCHSTONE SMITH
MULTIFAMILY PARTICIPANTS, L.L.C.
Award Agreement
R. SCOTT SELLERS
AT THE ADDRESS LAST ON THE RECORDS OF THE COMPANY
Dear SCOTT,
     We are pleased to advise that you have been granted the following Class C
Units in Tishman Speyer Archstone Smith Multifamily Participants, L.L.C. (the
“Company”). Your Units are subject to the terms and conditions described in this
Award Agreement, as well as those contained in the Company’s LLC Agreement (the
“LLC Agreement”):

     
Name of Recipient:
  R. Scott Sellers
 
   
Date of Grant:
  October 5, 2007
 
   
Number of Units:
  4,800
 
   
Vesting:
  Subject to the Participant’s continued employment with ARCHSTONE-SMITH
COMMUNITIES L.L.C., a limited liability company formed under the laws of the
State of Delaware or any of its affiliates (the “Employer”) through the
applicable vesting date, one-seventh (1/7th) of the Units shall vest on each of
the first seven anniversaries of the Date of Grant. In the event of a
termination of your employment by the Employer without “Cause” or by you for
“Good Reason” (each as defined, and in accordance with the procedures described,
in the employment agremeent by and among you, the Employer and Archstone-Smith
Operating Trust, dated as of October 5, 2007 (the “Employment Agreement”), the
Units that would have vested in the one-year period following the “Date of
Termination” (as defined in the Employment Agreement) shall vest immediately
upon such termination. Except as described in the preceding sentence, you shall
forfeit any unvested Units upon a termination of your employment with the
Employer.
 
   
 
  Notwithstanding the foregoing, in the event of (i) the consummation of a
“Change in Control” (as defined in the Employment Agreement) or (ii) a
dissolution or liquidation of the Company in accordance with Section 17 of the
LLC Agreement, all of your Units that are outstanding (i.e., have not been
forfeited) and unvested as of the consummation of the Change in Control,
dissolution or liquidation as applicable shall immediately vest in full.

- 1 -



--------------------------------------------------------------------------------



 



     Sincerely,
TISHMAN SPEYER ARCHSTONE-SMITH
MULTIFAMILY PARTICIPANTS, L.L.C.

         
By:
Name:
  /s/ Michael B. Benner
 
Michael B. Benner    
Title:
  Authorized Signatory    

     Please sign below to indicate your acceptance of the Units, and your
agreement to the terms and conditions of the LLC Agreement and this Award
Agreement.

         
Date Accepted:
 
October 5, 2007
   

         
By:
  /s/ R. Scott Sellers

   
Name:
  R. Scott Sellers    
Social Security Number:
   

